Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on June 30, 2021.

Restrictions/Elections
Applicant’s election without traverse of Group I (Claims 1-3, 6-9, 12-13, 19-21 and 36-39) in the reply filed on June 30, 2021is acknowledged.

Applicant’s election of the following species:

    PNG
    media_image1.png
    105
    363
    media_image1.png
    Greyscale

Is also acknowledged.
Since the above species was found free of prior art, the examination was expanded to the remaining species within the following CORE structure associated with the above elected species:

    PNG
    media_image2.png
    112
    218
    media_image2.png
    Greyscale

(See Improper Markush Group Rejection below).

Status of Claims
Claims 1-3, 6-9, 12-13, 19-28 and 36-39 are currently pending and are the subject of this office action.
Claims 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 21, 2014.
Claims 1-3, 6-9, 12-13, 19-21 and 36-39 are presently examination.
Due to Applicant’s election of the following species:

    PNG
    media_image1.png
    105
    363
    media_image1.png
    Greyscale

the examination of claims 1-3, 6-9, 12-13, 19-21 and 36-39 is RESTRICTED to the following CORE structure:

    PNG
    media_image2.png
    112
    218
    media_image2.png
    Greyscale

All other structures within the claims are not being examined, since they are not considered part of the elected invention, as such it is suggested that Applicant amends the claims accordingly in order to remove all non-elected inventions (see Improper Markush Group rejection below).

Priority
This application is a continuation of U.S. Application No. 16/274,106, filed February 12, 2019, which claims the benefit under 35 U.S.C. § 119(e) of United States Provisional Application Nos. 62/630,187, filed February 13, 2018, 62/640,534, filed March 8, 2018, 62/763,116, filed April 19, 2018, and 62/747,029, filed October 17, 2018.

Claim Rejections – Improper Markush Group.
Claims 1-3, 6-9, 12-13, 19-28 and 36-39 are rejected under Improper Markush Group.
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” 

In the instant case, the alternatives of a compound having the formula I of claim 1: 

    PNG
    media_image3.png
    117
    199
    media_image3.png
    Greyscale

encompass a wide variety of chemical species which are in different recognized physical classes, and would embrace different chemical compounds that do not share any single structural similarity between the species.
For instance: Q encompass a myriad of functional groups including all type of heterocycles and unlimited substituents, which are so broad and diverse that each one of those will confer the above structure completely different structural and biological properties and will result in different class classification.  
These compounds lack unity of invention since they do not share a common utility and/or they do not share a substantial structural feature essential to that utility: In re Harnisch, 631 F.2d 716, 206 USPQ 300(CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).
	
NOTE: In order to overcome this rejection, Applicant should amend the above claims according to the CORE structure:

    PNG
    media_image2.png
    112
    218
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-9, 12-13, 19-28 and 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds of the following formula: 

    PNG
    media_image4.png
    97
    296
    media_image4.png
    Greyscale

it does not reasonably provide enablement for pharmaceutical compositions comprising compounds of general formula:

    PNG
    media_image2.png
    112
    218
    media_image2.png
    Greyscale

(See Improper Markush Group Rejection above).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  This is a scope of enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention
	Claims 1-3, 6-9, 12-13, 19-28 and 36-39 recite a compound of formula:

    PNG
    media_image2.png
    112
    218
    media_image2.png
    Greyscale
 (See Improper Markush Group Rejection above).

2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3. 	The state and predictability of the art
A search of the prior art revealed that the compounds of formula I are novel and as such there is no known biological/pharmaceutical data associated with them.

It is also well known that the biological properties of organic small molecules highly depend on the core structure and the substituents of the core structure (also known as SAR: structure activity relationship).  The more diverse are the substituents, the less likely is that they are going to show similar properties in a biological assay or similar effectiveness in treating a specific disease.
For example, it is known that “seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response).  In pursuing analog design and in vivo metabolism properties of the lead compound.  Thus, although the new analog may demonstrate pharmacological similarity to the lead compound, it is not likely to be identical to, nor will its similarities and differences always be predictable.” (J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784). 
In summary, the art of determining the in vitro/in vivo activity of a compound or set of compounds based on structural similarity to the known in vitro/in vivo activity of a known set of compounds with little structural diversity is highly unpredictable.

4.	The breadth of the claims
The breadth of the claims is not commensurate in scope with the disclosure.   
The general formula:

    PNG
    media_image2.png
    112
    218
    media_image2.png
    Greyscale
(See Improper Markush Group Rejection above), encompasses a very diverse and large number of Rw, Re, Z1 and Z3 substituents.  For this reason, one of ordinary skill in the art may envision millions of possible compounds according to the above general formula.  However, the 
Most if not all the compounds fall within the following generic structure: 

    PNG
    media_image4.png
    97
    296
    media_image4.png
    Greyscale

wherein: 
Z1 is always chlorine, and 
Z3 can be any of the following: -Cl, -N(CH3)2, -SCH3, -CH2CH3, -NHCH3, NHCH2CH3, -OCH3 and -O-cyclopropyl, 
despite the large variety of Z1 and Z3 substituents claimed.

5.	The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971).  However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.

The instant specification discloses a series of compounds which fall within the scope of the formula:

    PNG
    media_image4.png
    97
    296
    media_image4.png
    Greyscale

wherein: 
Z1 is always chlorine, and 
Z3 can be any of the following: -Cl, -N(CH3)2, -SCH3, -CH2CH3, -NHCH3, NHCH2CH3, -OCH3 and -O-cyclopropyl (see for example specification Table 1 on pages 183-279 for structural data; and Tables 3 and 4 on pages 319-335 for biological data).



    PNG
    media_image2.png
    112
    218
    media_image2.png
    Greyscale
to be effective in the above biological assays, as such, and due to the diverse set of compounds encompassed by the above formula Id, Applicant did not provide enough data to show that there is a correlation between the biological/pharmacological activity observed for compounds of formula:

    PNG
    media_image4.png
    97
    296
    media_image4.png
    Greyscale

wherein: 
Z1 is chlorine, and 
Z3 can be any of the following: -Cl, -N(CH3)2, -SCH3, -CH2CH3, -NHCH3, NHCH2CH3, -OCH3 and -O-cyclopropyl, listed in the specification (see Table 1 on pages 183-279 for structural data; and Tables 3 and 4 on pages 319-335 for biological data), and the biological/pharmacological activity of the diverse set of compounds encompassed by the instantly claimed compounds of the general formula:

    PNG
    media_image2.png
    112
    218
    media_image2.png
    Greyscale

As such, if there is no correlation, then the examples do not constitute working examples.  
While it is understood that the absence of working examples should never be the sole reason for rejecting a claims as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as the in vitro and in vivo biological/pharmacological properties of the diverse set of compounds encompassed by the above formula, is required for practice of the claimed invention.
The specification provides no guidance for which compounds of general formula:

    PNG
    media_image2.png
    112
    218
    media_image2.png
    Greyscale
other than the ones disclosed on Tables 1-4 of the specification, will have the same or similar  in vitro activity in the disclosed biological assays. 

6.	The quantity of experimentation necessary
he state and predictability of the art), small changes in the substituents of the core structure can cause dramatic changes in biological properties.  Based on this, and since applicant provides biological data for only a narrow set of compounds (see: 5. The amount of direction or guidance and the presence or absence of working examples above) it is expected that some, if not most of the molecules within formula Id recited in the instant claims (except for those specifically listed in Tables 1-4 of the specification) will not possess the same or similar biological properties as the compounds tested as inferred by the claims and contemplated by the specification.
So, determining which and how to make a particular compound within the scope of formula:

    PNG
    media_image2.png
    112
    218
    media_image2.png
    Greyscale
other than the compounds listed in Tables 1-4 of the specification, would require testing new synthetic pathways in order to make the millions of compounds encompassed by the above formula, and assaying for all these new compounds in order to determine if said compound/s possess asserted utility.  This is undue experimentation given the limited guidance and direction provided by Applicants.

7.	Conclusion


NOTE: In order to overcome this reaction it is suggested that Applicant limits the compounds claimed to a more reasonable set that closely resembles the compounds actually disclosed in the specification on Tables 1-4 of the specification like for example:


    PNG
    media_image4.png
    97
    296
    media_image4.png
    Greyscale

wherein: 
Z1 is chlorine, and 
Z3 can be any of the following: -Cl, -N(CH3)2, -SCH3, -CH2CH3, -NHCH3, NHCH2CH3, -OCH3 and -O-cyclopropyl.

Conclusion
No claims are allowed.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Wu-Cheng Shen can be reached on 571 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 28, 2021.